DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment filed 3/6/2019 is acknowledged.   Claims 1, 4, 9, 15 have been amended.  Claims 16-29 have been canceled.  Claims 30-32 have been added.  Claims 1-15 and 30-32 are pending.
Election/Restrictions
Applicant’s election of Group II, claims 9-14 and 32 in the reply filed on 12/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, the claims 1-8, 15, 30 and 31 are withdrawn from consideration as being drawn to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing filed 3/6/2019 are acknowledged.   The Figures 1, 5 and 10 are objected because the drawings are difficult to read and/or analyze, perhaps due to copy machine artifacts in that the shading makes interpretations difficult. 


Specification
The disclosure is objected to because of the following informalities:
(a)	  The disclosure is objected at page 10 at Example 2 because the designation for the sequence identifier is improper (see MPEP§ 2422.03).   It is suggested amending the disclosure at page 10 to recite --SEQ ID NOS:--.  
(b) 	In the Example 1, the limitation “sand” in the line 2 after “tweens” is grammatically incorrect.  It is suggested  changing the limitation to ---and---.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112: Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding the claim 9, the claim are directed to a method of detecting any female genital disease or female obesity based on detecting the presence of a vaginal microorganism selected from the group consisting of Prevotella spp., 13Sneathia spp. Megasphaera spp., Gardnerella spp., and Lactobacillus spp. using any plethora of samples or assay type which have not been adequately described or disclosed in the specification as currently filed fully in scope.   The claims 10-14 and 32 depend from the claim 9.
	The specification teaches the changes in the distribution of vaginal microflora according to pre-menopause/post-menopause, vaginitis (BV). cervical inflammation, cervical cancer (HPV) and obesity (BMI>30 in the Figures (See Figures 1-13).   The specification teaches in the Example 1, sample collection from 542 female identical tweens and fraternal twins from Korean tween cohorts and their families.   The specification teaches in the Example 2 the analysis of vaginal microfluora using 16S rRNA-based analysis target the V4 region of the bacteria (Page 10).   The example 3 teaches multivariate analysis with MAAsLin Sofware to analyze the correlation of Prevotella spp., 13Sneathia spp. Megasphaera spp., Gardnerella spp.,or Lactobacillus spp in female vaginal sample as they associate with menopause, vaginitis, cervical cancer and obesity based on BMI>/- 30.  The example 4 teaches network analysis of vaginal 
	While Applicant benefits from what Applicant has disclosed in the specification, the originally filed claims and what was know in the art at the time of filing of the application, it does not appear that Applicant was in possession of such claims for the prediction of or diagnosis of or presence of risk of any and every female genital disease or female obesity by merely detecting at least a vaginal microorganism selected from the group consisting of  the broad genus of Prevotella spp., 13Sneathia spp., Megasphaera spp., Gardnerella spp., and/or Lactobacillus spp. The specification does not provide literal support or exemplary support to draw conclusions of predicting any female genital disease or diagnosing any female genital disease or determining a risk of any genital disease or determining female obesity by merely detecting the presence of the microorganism recited above in a sample. Additionally, the specification does not support a representative number of different strains of Prevotella, 13Sneathia, Megasphaera, Gardnerella, and/or Lactobacillus to encompass the generically claim genus encompass by the instant invention to carry out the claimed method as broadly claimed.   Neither the specification nor claims teach varying sample sizes, microbial populations from different ethnic groups and/or carrying out various different assay to determine specific strains of vaginal microorganisms responsible for the pleothora of genital diseases encompassed by the claims.  There is no evidence that the information extrapolated from the data disclosed in the instant invention are encompassing for any and every human or animal 
	The art supports that normal vaginal microbial communities may comprise various strains of Prevotella, 13Sneathia, Megasphaera, Gardnerella, and/or Lactobacillus that are not linked to any female genital disease or obesity.  The art teaches that the predominant microbial populations in the vagina differs among women as well as among racial groups. The art teaches that the structure of vaginal microbial communities varies between women with respect to the number as well as kind of numerically prominent populations (section entitled Discussion) (See e.g., Zhou et al., Microbiology, (2004), 150, 2565-2573). The art further recognizes advantages and challenges of some microbial communities. In a general teaching of multivariable association discovery in populations-scale meta-omics studies, Mallick et al teach that it is challenging to associate features such as human health outcomes, diet, environmental conditions or other metadata to microbial community measurements, due in part to their quantitative properties (abstract).  Mallick teaches that limitations of the current MaAsLin method (method used by Applicant) include, first, its restriction to association one feature at a time. Mallick et al teach that while it is possible to obtain strain-level resolution from metagenomic sequencing data, strain variants are generally unique to individuals rather than broadly carried by many people presenting unique challenges for strain level multiomics (section entitled “Availability and Future Directions”) (See e.g., Mallick et al., PLOS Computational Biology, 17(11): e1009442, 1-27, November 2001).  Thus  the art recognizes the complex nature of data analysis of microbial communities in ascertaining a specific disease.


Claim Rejections - 35 USC § 112: Enablement
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 9-14 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The first paragraph of section 112 requires the specification describe how to make and use the invention.  There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not 
Nature of the Invention
	The claim 9 is directed to a method of prediction or diagnosis of presence or risk of female genital diseases or female obesity, 2comprising a step of detecting at least a vaginal microorganism selected from the group consisting of Prevotella spp., Sneathia spp. Megasphaera spp., Gardnerella spp., and Lactobacillus spp.  
	The claim 10 is directed to the method according to Claim 9, wherein the method comprises the steps of: (a) collecting test sample in the vagina of the subject; (b) extracting genomic DNA from the sample (c) reacting the extracted genomic DNA with a specific primer to at least a vaginal microorganism selected from the group consisting of Prevotella spp., Sneathia spp.,  Megasphaera spp., Gardnerella spp., and Lactobacillus spp. and (d) amplifying the reaction product.  
	The claim 11 is directed to the method according to claim 10, wherein the sample collected from the vagina is vaginal secretion or amniotic fluid.  
	The claim 12 is directed to the method according to claim 10, further comprising step (e) of comparing the amplification product amount of the genomic DNA of the sample with the amplification product amount of the normal control sample, after step (d).  
Prevotella spp., Sneathia spp., Megasphaera spp. and Gardnerella spp. in a test sample is higher than that of normal control sample.  
	The claim 14 is directed to the method according to claim 12, wherein the presence of occurrence or risk of female genital diseases is determined, when the amplification product amount of Lactobacillus spp. in a test sample is lower than that of normal control sample.  
	The claim 32 is directed to the method according to claim 11, wherein the sample collected from the vagina is vaginal secretion or amniotic fluid.
	The specification as filed only provides sufficient guidance and/or instructor for detecting change in the distribution of vaginal microflora according to pre-menopausal/post menopause, vaginitis (BV) cervicitis, human papilloma virus (HPV) and obesity (BMI>/-30) on the basis of 16S rRNA based analysis and means of determining occurrence patterns of vagina micro in pre-menopausal vagina using SparCC software (see figures).   The specification as filed does not provide sufficient guidance such that an ordinary skill artisan could use the teachings of the specification as filed as a guide to predict or diagnose the presence or risks of female genital diseases or femal obesity by merely detecting  at least a vaginal microorganism selected from the group consisting of Prevotella spp., Sneathia spp., Megasphaera spp. and Gardnerella spp.    
The breath of the claims

The teachings of the specification and the presence of working examples
	The specification does not provide any working examples that enable the claimed invention commensurate fully in scope to the claims as currently pending. The specification teaches in the Example 1, sample collection from 542 female identical tweens and fraternal twins from Korean tween cohorts and their families.   The specification teaches in the Example 2 the analysis of vaginal microfluora using 16S rRNA-based analysis target the V4 region of the bacteria (Page 10).   The example 3 teaches multivariate analysis with MAAsLin Sofware to analyze the correlation of Prevotella spp., 13Sneathia spp. Megasphaera spp., Gardnerella spp.,or Lactobacillus spp in female vaginal sample as they associate with menopause, vaginitis, cervical cancer and obesity based on BMI>/- 30.  The example 4 teaches network analysis of vaginal microflora using Sparse correlations for compositional data software which compares the inter-relationship between vaginal microflora in pre-menopausal and postmenopausal vaginal samples and the Example 5 discloses the relationship between obesity and female vaginal microflora in rats.  The specification however does not provide any specific data to correlate the information directed therein to the prediction or diagnosis of or presence or risk of any female genital disease or female obesity.   The specification does 
The state of the prior art and the level of predictability in the art
	The art supports that normal vaginal microbial communities may comprise various strains of Prevotella, 13Sneathia, Megasphaera, Gardnerella, and/or Lactobacillus that are not linked to any female genital disease or obesity.  The art teaches that the predominant microbial populations in the vagina differs among women as well as among racial groups. The art teaches that the structure of vaginal microbial communities varies between women with respect to the number as well as kind of numerically prominent populations (section entitled Discussion) (See e.g., Zhou et al., Microbiology, (2004), 150, 2565-2573). The art further recognizes advantages and challenges of some microbial communities. In a general teaching of multivariable association discovery in populations-scale meta-omics studies, Mallick et al teach that it is challenging to associate features such as human health outcomes, diet, environmental conditions or other metadata to microbial community measurements, due in part to their quantitative properties (abstract).  Mallick teaches that limitations of the current MaAsLin method (method used by Applicant) include, first, its restriction to association one feature at a time. Mallick et al teach that while it is possible to obtain strain-level resolution from metagenomic sequencing data, strain variants are generally unique to individuals rather than broadly carried by many people presenting unique challenges for strain level multiomics (section entitled “Availability and Future Directions”) (See e.g., Mallick et al., PLOS Computational Biology, 17(11): e1009442, 1-27, November 2001).  Thus  the art recognizes the complex 
Amount of experimentation necessary
	Given the variably of the state of the art and the level of unpredictability in the art,  and well as lack of disclosure in the specification, one of ordinary skill in the art would have been required to perform an undue amount of experimentation in order to obtain the instant invention commensurate fully in scope.  Therefore, the claimed invention is not enable by the instant specification commensurate fully in scope.

	 Claim Rejections - 35 USC § 112: Indefiniteness
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 9-14 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 9-14 and 32 are indefinite in the claim 9 as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claims recite a single step of detecting at least a vaginal microorganism  selected from the group consisting of Prevotella spp., Megasphaera spp. Gardnerella., and Lactobacillus spp. but do not recite any method steps which clearly articulate steps Ex parte Erlich, 3 UsPQ2d1011, p.1011 (Bd. Pat, Applicant. Int.1986). 
(b)	Claim 10 lacks proper antecedent basis for “the subject” in step (a) and “the sample” in the step (b) because the claim 9 from which it depends while reciting a “vaginal microorganism” do not recite any sample or a subject.  It is suggested amending the claims such that the claim language agrees.  
(b)	The claim 10 is indefinite because it cannot be determine if the method steps recited therein are further method steps to perform the method of claim 9 or if these steps are intended to further define the detecting step of the claim 9 because the step (c) could potentially be directed to a vaginal microorganism that is separate or distinct from that of the claim 9.  In either case, a clear interpretation of Applicant’s intent cannot be ascertained. 
(c)	The claims 11 and 32 are confusing at “wherein the sample collected from the vagina is “amniotic fluid” because amniotic fluid is generally collected transabdominally from the amniotic sac. The specification does not disclose how the amniotic fluid is taken from the vagina. Still further, it is unclear how the vaginal sample or amniotic fluid are associated with detecting obesity.  The specification does not provide any clear evidence 
(d)	Claim 12 lacks proper antecedent basis for “the normal control sample” because the claim 10 from which it depends do not recite a normal control sample.  It is suggested amending the claims such that the claim language agrees.
(e)	The claim 13 is indefinite at the recitation of “higher than” because the term is a relative term. The term higher is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
(f)	Claims 13 and 14 lacks proper antecedent basis of “the presence of occurrence” because the claim 12 from which it depends do not recited detecting “an occurrence”.  It is suggested amending the claims such that the claims agree.
(g)	Claim 14 is indefinite at the recitation of “lower than” because the term is a relative term. The term higher is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
(h)	Claim 32 is indefinite because it appears to be a redundant or a duplicate of the claim 11.   Clarification is required.

Claim Rejections - 35 USC § 101
14.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

.	Claims 9-14 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a method of prediction or diagnosis of presence or risk of female genital diseases or female obesity, 2comprising a step of detecting at least a vaginal microorganism selected from the group consisting of Prevotella spp., Sneathia spp. Megasphaera spp., Gardnerella spp., and Lactobacillus spp (claim 9).   The claims 10-14 and 32 depend from and embodies the limitation of the claim 9.   
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”).
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1). The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)]. The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)]. In the absence of a step(s) or Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289,1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)]. It was found that the present claims fail to meet the elements required for patent eligibility. The instant claims are directed to a diagnostic methods and therefore are directed to one the four statutory categories of invention.
The claimed invention recites methods for steps of prediction or diagnosis of presence or risk of female genital diseases or female obesity comprising the steps of detecting at least vaginal microorganism selected from the group consisting of Prevotella spp., Sneathia spp. Megasphaera spp., Gardnerella spp., and Lactobacillus spp. The relationship between female genital diseases or female obesity and detecting the presence of vaginal microorganisms selected from the group consisting of Prevotella spp., Sneathia spp. Megasphaera spp., Gardnerella spp., and Lactobacillus spp is a law of nature or natural phenomenon, as indicated in Mayo Collaborative services v. Prometheus Laboratories, Inc., 566 U.S.  66, 71 (2021) (MPEP 2106.04(b)). 
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant case, the claims 10-14, and 32 recite steps of “collecting a sample, extracting genomic DNA… reacting … the extracted genomic DNA with a specific primer to at least a vaginal microorganism…. and detecting amplification products which are well known data gathering steps as evidence by Hu et al (PLOS ONE, 10((7): e0134333, 1-14, July 2015, citation made of record on IDS, see especially materials and methods) and Shipitsyna et al (PLOS ONE, 8(4): e60670., 1-10, 
Claim Rejections - 35 USC § 102
16.	NOTE*  Given the ambiguity of the claims noted above, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation by the examiner.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

18.	Claim(s) 9-14 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipitsyna et al (PLOS ONE, 8(4): e60670., 1-10, April 2013).   
	Regarding claims 9-11 and 32, Shipitsyna et al teach a method of diagnosis of presence or risk of female genital diseases, wherein said genital disease is Bacterial vaginosis 2comprising a step of detecting at least a vaginal microorganism selected from the group consisting of Prevotella spp., Megasphaera spp., Gardnerella spp., and Lactobacillus spp. (abstract) wherein said method step (a) collecting test sample in the vagina of the subject; (b) extracting genomic DNA from the sample (c) reacting the extracted genomic DNA with a specific primer to at least a vaginal microorganism selected from the group consisting of Prevotella spp., Sneathia spp.,  Megasphaera spp., Gardnerella spp., and Lactobacillus spp. and (d) amplifying the reaction product (see page 2, beginning at col. 2 section entitled “Materials and Methods” to page 3, section regarding real time PCR, see also Figures 1-4).  
	Regarding claim 12, Shipitsyna et al teach further comprising step (e) of comparing the amplification product amount of the genomic DNA of the sample with the amplification product amount of the normal control sample, after step (d)  (see “Materials and Methods”, Figure 1-4).  
	Regarding claim 13, Shipitsyna et al teach wherein the presence of occurrence or risk of female genital diseases is determined, when the amplification product amount of at least a vaginal microorganism selected from the group consisting of Prevotella spp., Megasphaera spp. and Gardnerella spp. in a test sample is higher than that of normal control sample (see Figures 1-4 and section entitled “qualitative and quantitative analysis of vaginal bacterial by species/genus specific real-time PCR at page 4-6). 
	Regarding claim 14, Shipitsyna et al teach wherein the presence of occurrence or risk of female genital diseases is determined, when the amplification product amount of Lactobacillus spp. in a test sample is lower than that of normal control sample (see Figures 1-4 and section entitled “qualitative and quantitative analysis of vaginal bacterial by species/genus specific real-time PCR at page 4-6).   Thus, Shipitsyna et al meets the limitations of the claims 9-14 and 32 of the instant invention.
	
19.	Claim(s) 9-12, 14 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al  (Journal of Clinal Microbiology, 53 (10), 3304-3309, October 2015, citation made of record on IDS).
	Regarding claims 9-11 and 32, Oh et al teach a method of diagnosis of presence or risk of female obesity and cervical cancer (HPV), 2comprising a step of detecting at least a vaginal microorganism selected from various Lactobacillus spp. (abstract) wherein said method step (a) collecting test sample in the vagina of the subject; (b) extracting genomic DNA from the sample (c) reacting the extracted genomic DNA with specific primer to at least a vaginal microorganism from Lactobacillus spp. and (d) amplifying the reaction product (see page 3305 section entitled “Materials and Methods” and Figure 1).  
	Regarding claim 12, Oh et al teach further comprising step (e) of comparing the amplification product amount of the genomic DNA of the sample with the amplification 
	Regarding claim 14, Oh et al teach wherein the presence of occurrence or risk of female genital diseases is determined, when the amplification product amount of Lactobacillus spp. in a test sample is lower than that of normal control sample (see Figures 1 and section entitled “results” pages 3305-3307).   Thus, Oh et al meets the limitations of the claims 9-14 and 32 of the instant invention.

20.	Claim(s) 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al  ((PLOS ONE, 10((7): e0134333, 1-14, July 2015, citation made of record on IDS).
	Regarding claims 9 and 10, Hu et al teach a method of diagnosis of presence or risk of female obesity a 2comprising a step of detecting at least a vaginal microorganism wherein said microorganism is Prevotella spp. (abstract) wherein said method step (a) collecting test sample in the vagina of the subject; (b) extracting genomic DNA from the sample (c) reacting the extracted genomic DNA with specific primer to at least a vaginal microorganism from Prevotella and (d) amplifying the reaction product (see section entitled “Materials and Methods” and Figures 1-3).  
	Regarding claim 12, Hu et al teach further comprising step (e) of comparing the amplification product amount of the genomic DNA of the sample with the amplification product amount of the normal control sample, after step (d)  (see “Materials and Methods”, Figure 1-3).    Thus, Hu et al meets the limitations of the claims 9, 10 and 12 of the instant invention.

Prior Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fredricks et al (US 20070178495, teach method and compositions for identifying bacterial associated with bacterial vaginosis ad diagnosing bacterial vaginosis in a subject (entire document).

Conclusion
22.	No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637